Citation Nr: 1033215	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-07 132	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In a letter dated approximately one week later in 
February 2005, the RO in North Little Rock, Arkansas notified the 
Veteran of the determination.  [Due to the location of the 
Veteran's residence, the jurisdiction of his appeal remains with 
the North Little Rock RO.]  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that he is unable to obtain or maintain 
substantially gainful employment because of the severity of his 
service-connected low back disability.  Service connection is in 
effect for chronic low back pain, rated as 60 percent disabling.  
The Veteran has no other service-connected disabilities.  

In the case of a claim for a TDIU, the duty to assist requires 
that VA obtain an examination which includes an opinion as to the 
effect, if any, of the Veteran's service connected disability on 
his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  In connection with this claim, the Veteran underwent VA 
examination in December 2004.  The examiner noted that X-ray 
findings showed no loss of disc height and very minimal arthritic 
changes and concluded the Veteran was considered capable of 
sedentary employment.  In addition, the examiner remarked that he 
could not fully understand why the Veteran was so symptomatic 
when the X-rays appeared to be so benign.  

Review of clinical findings prior to the 2004 VA examination, 
however, appear to show a major disparity in findings with 
respect to the severity of the Veteran's low back symptomatology.  
In fact, somewhat significant findings were reported in a March 
2001 VA examination report.  Specifically, at that time, the VA 
examiner diagnosed residuals of a back injury with previously 
documented disc bulge at L4-L5 and bilateral facet hypertrophy.  
Indeed, the examiner referred to magnetic resonance imaging 
findings from 1997, which had shown diffuse disc bulge at L4-5 
with bilateral hypertrophy and some narrowing of the right neural 
foraminal canal.  

In addition to the contradictory medical evidence of record, the 
Board finds that the December 2004 VA examination was inadequate 
for rating purposes, primarily because the examiner did not have 
access to, and thus an opportunity to review, the claims file in 
conjunction with the evaluation.  VA has a duty to provide the 
Veteran with a thorough and contemporaneous medical examination, 
one that takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability will 
be a fully informed one.  See Green v. Derwinski, 1 Vet.App. 121, 
124 (1991). 

Accordingly, and based on this evidentiary posture, the Board 
believes that a new VA examination would be helpful to address 
the discrepancy between findings shown at the 2001 VA examination 
as compared with those findings reflected on the last VA 
examination in 2004.  Also, it has been almost six years since 
the Veteran was last evaluated, and, since that last VA 
examination, the Veteran reports that he cannot work due to the 
amount of medication that he takes for his severe low back pain.  
Further, a matter critical to the adjudication of the TDIU claim 
is identifying symptoms which affect occupational impairment and 
the related matters of whether he is employed and employable in 
light of his service-connected low back disability.  Therefore, 
the examination pursuant to this Remand should also include a 
review of the Veteran's claims file and past clinical history, 
with particular attention to the severity of present 
symptomatology, as well as a discussion relating to his 
employability.  

In addition, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective VCAA 
notice letter regarding the TDIU issue.  
The agency of original jurisdiction is 
hereby put on notice that the Veteran's 
TDIU claim is a new claim and not 
considered on a new and material basis.  
Thus, the corrective VCAA notification 
letter furnished to the Veteran pursuant to 
this Remand should include a discussion of 
the criteria for a TDIU claim (without 
regard to the new and material criteria), 
the evidence that has been received and not 
received by VA, as well as who has the duty 
to request evidence, and what development 
must be undertaken by VA in accordance with 
applicable case law.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. 
§ 3.159.  

2.  Contact the Veteran and obtain the 
names and addresses of all medical care 
providers who have provided low back 
treatment to him since October 2004.  The 
Board is particularly interested in records 
of low back treatment that the Veteran may 
have received at the VA Medical Center in 
Little Rock, Arkansas since October 2004.  

After obtaining the appropriate releases 
where necessary, obtain those records which 
are not already in the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the records 
identified by the Veteran cannot be 
obtained, a notation to that effect should 
be inserted in the file.  He is to be 
notified of unsuccessful efforts in this 
regard, in order that he be provided the 
opportunity to obtain and submit those 
records. 

3.  Then, refer the Veteran for an 
appropriate VA examination.  The claims 
folder must be reviewed by the medical 
professional and he or she should 
specifically note that the file has been 
reviewed.  All indicated tests and studies 
are to be performed.  

The examiner should opine as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that his service-connected chronic 
low back pain would prevent him from 
obtaining or keeping gainful employment.  
In making this employability determination, 
the examiner also must consider the 
Veteran's level of education, other 
training, and previous work experience.

Any opinion provided should include 
discussion of specific evidence of record.  
If the examiner agrees or disagrees with 
any opinion of record, he/she should 
specify his or her reasoning for the 
agreement or disagreement.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed.  

4.  After completing the requested action, 
readjudicate the TDIU issue on appeal.  If 
the benefits sought on appeal remain 
denied, furnish the Veteran and his 
representative a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue on appeal as well as 
a summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

